DETAILED ACTION
Claims 1, 3-4, 9-10, and 12 are pending, and claims 1, 3-4, and 9-10 are currently under review.
Claim 12 is withdrawn.
Claims 2 and 5-8 are cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 1/22/2021 has been entered.  Claims 1, 3-4, 9-10, and 12 remain(s) pending in the application.  Applicant’s amendments to the Claims have overcome each and every 112(b) rejection previously set forth in the Non-Final Office Action mailed 10/29/2020.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-4, and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moxson et al. (US 2015/0328684) in view of De Pous et al. (US 4,486,544).
Regarding claim 1, Moxson et al. discloses a method of manufacturing Ti articles including the steps of providing a blend of TiH2 powder, compacting said powder to obtain a TiH2 compact (ie. titanium hydride ingot), dehydrogenating said compact by heating at a heating rate of 6 to 8 degrees C per minute to a temperature of 820 degrees C (ie. pre-sintering…to dehydrogenate), and then final sintering of said dehydrogenated compact by heating at a heating rate of 5 to 10 degrees C per minute to a temperature of 1220 degrees C for 3.5 hours (ie. post-sintering) in a specific embodiment, wherein other embodiments perform final sintering for 2 to 4 hours [0034, 0110-0114, 0128, 0157].  Although Moxson et al. does not expressly teach a final sintering duration range of 2 to 4 hours, the examiner submits that this range would have been suggested to one of ordinary skill because Moxson et al. discloses inventive embodiments having final sintering durations of 2, 3.5, and 4 hours as stated above.  The examiner notes that the disclosed parameters of Moxson et al. overlap with and are substantially close to the claimed heating parameters such that prima facie evidence of obviousness exists.  See MPEP 2144.05(I).
Moxson et al. further discloses that performing a step of sizing or coining after dehydrogenation and prior to final sintering can be performed in order to improve the density of the compact and improve dimensional accuracy (ie. machining to…a desired size) [0049, 0053]; as well as a final grinding and tumbling of the sintered compact (ie. modifying an appearance) [0064], which the examiner reasonably considers to meet the limitations of machining and modifying an appearance of the titanium product, respectively, because sizing 
Specifically regarding the first temperature control mode of heating at 5 degrees C per second, it is not apparent to the examiner as to how the disclosed rate of 6 to 8 degrees C per second as taught by Moxson et al. relative to the instant claim (ie. a mere difference of 1 degree C per second and 0.5 hours, respectively) would achieve patentably distinct or significant results absent evidence to the contrary.  The examiner’s position is further bolstered by the teaching of Moxson et al. wherein slow heating rates are desirable for dehydrogenation, wherein “slow” merely refers to “less than 15 degrees C per minute” [0047, 0092].  Additionally, the instant specification does not appear to distinguish or purport criticality over heating rates below 6 degrees C per minute, which further bolsters the above position of obviousness absent concrete evidence to the contrary.
Moxson et al. does not expressly teach a first temperature control mode for specifically 3 hours as claimed.  However, the examiner submits that this feature would have been obvious in view of the prior art.  Specifically, De Pous et al. discloses a method of sintering TiH2 compacts to obtain Ti articles [abstract]; wherein dehydrogenation is performed at 800 to 1000 degrees C for 2 to 3 hours, which is disclosed by De Pous to be economically advantageous [col.3 In.43-58].  Therefore, it would have been obvious to one of ordinary skill to modify the method of Moxson et al. by utilizing the dehydrogenation duration of 3 hours as disclosed by De Pous et al. because said dehydrogenation parameters are 
Alternatively, although Moxson et al. teaches coining or sizing as stated above, Moxson et al. does not expressly teach a specific machining step between pre-sintering and post-sintering as claimed.  De Pous et al. discloses that it is commonly known to correct the size of a green compact after pre-sintering and prior to sintering (“green machining”) [col.3 ln.3-10].  Therefore, it would have been obvious to one of ordinary skill to modify the method of Moxson et al. by performing green machining after pre-sintering but prior to sintering in order to correct the size of the green part as taught by De Pous et al.
The aforementioned prior art does not expressly teach obtaining hardness values and shrinkage rates as claimed.  However, the examiner submits that 
Since the aforementioned prior art also discloses a two-step sintering method as explained above, wherein the disclosed dehydrogenation and sintering parameters of the prior art closely resemble those of the instant claim as also explained above, the examiner submits that similar features of hardness and shrinkage rate would have been expected to be present in the method of the aforementioned prior art absent concrete evidence to the contrary.
Regarding claim 3, the aforementioned prior art discloses the method of claim 1 (see previous).  As stated previously, Moxson et al. further teaches that the sintered, dense compact can be further subjected to grinding and/or tumbling, wherein the examiner reasonably considers “grinding” to meet the limitation of “modifying an appearance” because grinding serves to deform the compact surface and therefore change its appearance as would have been recognized by one of ordinary skill [0064].  The examiner further considers tumbling after grinding as taught by Moxson et al. to meet the limitation of “machining after the step of modifying…” according to broadest reasonable interpretation because tumbling would have been recognized by one of ordinary skill to result in minute surface changes to said article (ie. machining).  
Regarding claim 4, the aforementioned prior art discloses the method of claim 1 (see previous).  As stated previously, Moxson et al. teaches that the TiH2 compact is obtained by compaction [0110].  Since Moxson et al. is silent regarding any presence of liquids during said die pressing, the examiner reasonably considers the die pressing of Moxson et al. to be absent any liquids (ie. dry) such that the limitation of “dry pressing” as instantly claimed is considered to be met as would have been recognized by one of ordinary skill.
Regarding claims 9-10, the aforementioned prior art discloses the method of claim 1 (see previous).  Moxson et al. further teaches that the compact density after dehydrogenation (ie. after pre-sintering) can be about 60 to 95 percent (ie. about 5 to 40 percent porosity), wherein the final compact density is 99 percent or higher (ie. 1 percent or less or less) [abstract].  The examiner notes that the aforementioned disclosure of density overlaps with the claimed porosity ranges, which is prima facie evidence of obviousness.  See MPEP 2144.05(I). Furthermore, regarding example 7 of Moxson et al., the examiner notes that the theoretical density of Ti-6AI-4V is approximately 4.5 g/cm3, as would have been recognized by one of ordinary skill.  Thus, the aforementioned densities of Moxson et al. as they relate the Ti-6AI-4V would result in exemplary compact densities of approximately 2.7 to 4.275 g/cm3 after dehydrogenation and an exemplary final compact density of approximately 4.45 or greater as determined by the examiner, which also overlaps with and is substantially close to the instantly claimed density values and is prima facie evidence of obviousness.  See MPEP 2144.05(I).

Response to Arguments
The previous 102 rejections and 103 rejections over Moxson et al. alone have been withdrawn in view of applicants’ amendments.
Applicant's arguments, filed 1/22/2021, have been fully considered but they are not persuasive.
Applicant first argues that Moxson et al. does not teach a machining step between pre-sintering and post-sintering.  The examiner cannot concur.  As stated previously, the examiner reasonably considers the sizing/coining of Moxson et al. to meet the claimed limitation of “machining” because the step of sizing/coining is expressly taught by Moxson et al. to control the compact size.
Applicant then argues against the combination of Moxson et al. and De Pous et al. because Moxson et al. is silent regarding the aforementioned machining step, and because De Pous et al. does not expressly teach a two-step sintering method.  In response, the examiner notes that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
No claims allowable.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A WANG whose telephone number is (408)918-7576.  The examiner can normally be reached on usually M-F: 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/NICHOLAS A WANG/Examiner, Art Unit 1734